Citation Nr: 1517076	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to or aggravated by a service connected disability or as caused by presumed in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When this case was most recently before the Board in December 2012, it was remanded for additional development.  The case is now returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Hypertension was not present until more than one year after the Veteran's discharge from service, is not etiologically related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in September 2007, prior to the initial adjudication of his claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination in December 2011.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Additionally, the Board has requested and obtained two VA medical opinions addressing the etiology of the Veteran's hypertension.  In combination, the opinions are adequate.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

Hypertension is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of hypertension in humans.  Furthermore, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  This list includes hypertension.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 75 Fed. Reg. 81332 (Dec. 27, 2010); Notice, 77 Fed. Reg. 47924 (Aug. 10, 2012); and Notice, 79 Fed. Reg. 20310 (Apr. 11, 2014). 

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed service connection is warranted for hypertension, as he avers the condition was incurred in service, caused or aggravated by his service-connected panic disorder or diabetes mellitus, or caused by exposure to herbicides in service.  

A review of the Veteran's STRs fails to show he was ever treated for or diagnosed with hypertension in service.  During his December 1965 entrance examination, the Veteran's blood pressure was recorded as 120/76.  In the course of his April 1969 separation examination, the Veteran's blood pressure was noted to be 134/86, both readings were found to be within normal parameters.  In addition, there is no evidence suggesting that the Veteran had hypertension within one year after his discharge from service.  The evidence indicates the Veteran was initially diagnosed with hypertension in July 1989.  

The central issue is whether the Veteran's hypertension was caused or permanently worsened by his service-connected panic disorder or diabetes, or in the alternative, caused by his presumed exposure to herbicides in Vietnam. 

Initially, the Board notes that to date the Veteran has not provided a statement from a medical professional linking his hypertension to either a service-connected disability or herbicide exposure.  However, his representative has provided various unspecified medical articles purporting to establish a link between anxiety or diabetes and hypertension. 

In December 2007, the Veteran underwent a VA diabetes mellitus examination.  At that time, the examiner concluded the Veteran's hypertension was unrelated to diabetes mellitus, because his hypertension preceded the diagnosis of diabetes, and the Veteran had no evidence of diabetic renal impairment at that time.  Here, the Board notes that Training Letter (TL) 00-06 issued in July 2000 stipulates that although hypertension is ordinarily not due to diabetes mellitus, the exception is when it results from diabetic nephropathy.  See Veterans Benefits Administration Training Letter 00-06 (Jul. 17, 2000).   

In December 2011, the Veteran underwent a VA hypertension examination.  In the course of his examination, the Veteran indicated he only took half the recommended dose of his hypertension medications, and as such, presented in an emergent state.  The examiner did not indicate the disability was either caused or aggravated by his diabetes mellitus at that time.  

A medical opinion was obtained in December 2012 addressing a relationship between hypertension and diabetes or panic disorder.  The Board notes the examiner found the Veteran's hypertension to be less likely than not due to service-connected conditions.  However, the examiner provided scant rationale to support his conclusion, and as such, the Board has afforded this opinion slight probative value.  

Since this medical opinion failed to provide sufficient reasons and bases for its conclusion, an additional VA medical opinion was requested in July 2014.  A VA physician provided an advisory medical opinion in August 2014.  The physician recounted the Veteran's medical history, and indicated the Veteran had been diagnosed with hypertension in 1989 and diabetes in 2004.  The physician found the Veteran was initially treated for hypertension with low dose Tenormin in July 1989, and that subsequent medical reports from 1989 to 1995 show the Veteran was normotensive on medication.  The physician also indicated the Veteran's records showed intermittent periods of elevated blood pressure readings which were concurrent with emergent treatment for panic attacks in 2003 and 2004.  However, the physician stated there are multiple studies showing an association between high blood pressure and anxiety states, but no conclusive causal relationship has been shown between anxiety and the development of permanent hypertension.  In addition, the physician stated there is also no causal association between diabetes and hypertension in the absence of renal impairment and that the Veteran did not have renal involvement.  In addition, the physician stated she was unable to find any medical studies linking hypertension to herbicide exposure.  In sum, the physician concluded the Veteran's hypertension is most likely essential hypertension, which accounts for 95 percent of all hypertension cases, and has a particularly higher incidence in the African American population.  The physician stated the Veteran's essential hypertension is most likely attributable to family history, age, and race.  

In a November 2014 brief, the Veteran's representative asserted the above-noted medical opinion was insufficient, because it failed to specifically consider private treatment records from 1997, 1998, and 2000 that show the Veteran's blood pressure was also elevated during increased anxiety states.  Although the VA physician clearly did consider other periods of intermittent blood pressure elevation during heightened anxiety in 2003 and 2004, the Board nonetheless determined that a second advisory medical opinion was required.  

The requested advisory opinion was provided by a VA physician in January 2015.  The physician recounted much of the same clinical history relative to the Veteran's hypertension onset and treatment as the physician who provided the November 2014 opinion.  In addition, she stated that she reviewed all pertinent treatment records, to specifically include the 1997, 1998, and 2000 examination reports previously at issue.  In sum, the physician concluded the Veteran's hypertension was not incurred during military service, was neither caused or aggravated by a service-connected disability, and also was not caused by exposure to Agent Orange.  Initially, the physician determined the Veteran's blood pressure readings throughout service were entirely normal, and his treatment did not begin until 28 years after his discharge therefrom.  Therefore, she concluded it was less likely than not the Veteran's hypertension was directly related to service.  The physician also found the Veteran's hypertension could not be linked to herbicide exposure, and cited to the Agent Orange updated noted above, which found service connection based on exposure to herbicides used in Vietnam was not warranted for hypertension, as a firm conclusion was found to be limited because chance, bias, and confounding could not be ruled out with confidence.  

Next, the physician explained diabetes mellitus neither caused nor aggravated the Veteran's hypertension.  In support of this conclusion, she stated the Veteran's hypertension was diagnosed 15 years prior to the diagnosis of diabetes mellitus.  The physician, like the other, stated that in "certain situations, such as diabetic nephropathy, diabetes can damage the kidney's filtering system, which can lead to high blood pressure."  However, the physician found that is not the case in this instance, because the Veteran's renal evaluations show no microalbumin which would be an indicator of renal involvement in diabetes.  The physician reasoned that the evidence also simply does not show a permanent aggravation of hypertension, because his treatment records consistently show normal blood pressure readings between 120-140 (systolic) and 70-85 (diastolic).  The physician found these readings simply do not indicate a permanent increase of hypertension, i.e. an irreversible worsening of the disability. 

Finally, the physician also found the Veteran's panic disorder neither caused nor aggravated the Veteran's hypertension.  Initially, she stated that the literature review shows that commonly heightened stress can result in elevated blood pressure; however, the studies indicate that only, "high levels of chronic anxiety may produce increased sympathetic tone of sufficient degree and duration to result in sustained hypertension."  The examiner found the Veteran's panic disorder did not produce such levels of increased sympathetic tone in this case, because the evidence shows the Veteran's blood pressure readings returned to normal levels following treatment for the anxiety/panic attacks.  Therefore, the physician reasoned the Veteran's panic disorder did not cause the Veteran's hypertension.  In addition, the physician concluded the panic disorder did not aggravate the Veteran's hypertension, because as noted above, his treatment records consistently show normal blood pressure readings on medication.  Therefore, the physician found any elevation during periods of increased anxiety to be intermittent, and not an irreversible worsening of the disability.

As discussed above, all of the medical opinions addressing the Veteran's claim are against the claim.  Further, as also noted above, VA has reviewed several comprehensive medical studies from 2010 to 2014, but to date has specifically found insufficient evidence to state there is a causative relationship between herbicide exposure and the development of hypertension.  To date, neither the Veteran nor his representative has provided a single medical opinion linking the Veteran's hypertension to either his military service or a service-connected disability.  Although the Veteran may sincerely believe his disability was incurred in military service to include as a result of exposure to herbicides, or alternatively was caused by a service connected disability, the Veteran's lay opinion concerning these matters requiring medical expertise is clearly of less probative value than the medical opinions against the claim.

Based on the foregoing, service connection for hypertension must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is significantly against the claim.


ORDER

Service connection for hypertension is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


